Citation Nr: 0105351	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-02 070 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes as 
secondary to service-connected organic brain syndrome.

2.  Entitlement to service connection for residuals of a 
fracture of the left wrist as secondary to service-connected 
organic brain syndrome.

3  Entitlement to service connection for a right knee 
disorder as secondary to service-connected organic brain 
syndrome.  

4  Entitlement to service connection for a right shoulder 
disorder as secondary to service-connected organic brain 
syndrome. 

5.  Entitlement to service connection for a low back disorder 
as secondary to service-connected organic brain syndrome.  

6.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left orbit.

7.  Entitlement to an initial compensable evaluation for an 
injury of the left trigeminal nerve. 

8.  Entitlement to an initial evaluation in excess of 10 
percent for a postoperative subdural hematoma. 

9.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a right ankle fracture.  

10.  Entitlement to an initial evaluation in excess of 10 
percent for reflex sympathetic dystrophy of the right ankle 
and foot.

11.  Entitlement to a higher rate of special monthly 
compensation based upon the need for aid and attendance.  

12.  Entitlement to an effective date earlier than September 
3, 1996, for the grant of service connection for residuals of 
a fracture of the left orbit, residuals of an injury of the 
left trigeminal nerve, a postoperative subdural hematoma, 
bilateral visual field deficit, residuals of a right ankle 
fracture, and reflex sympathetic dystrophy of the right ankle 
and foot.  

13.  Entitlement to an effective date earlier than September 
3, 1996, for special monthly compensation at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from September 1961 to April 
1963.  This case comes before the Board of Veterans' Appeals 
(Board) on appeals of various rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

Pursuant to a Board decision in May 1998, the RO granted 
service connection for residuals of a left orbit fracture 
(rated zero percent), a postoperative hematoma (rated 10 
percent), and residuals of a fracture of the right ankle 
(rated 30 percent), effective from September 3, 1996.  The RO 
also granted special monthly compensation at the housebound 
rate, effective from September 3, 1996.  The veteran appealed 
for the assignment of higher ratings and earlier effective 
dates for the service-connected disorders and for an earlier 
effective date for special monthly compensation at the 
housebound rate. 

In the May 1998 decision noted above, the Board also denied 
the veteran's application to reopen a claim for service 
connection for a left shoulder disability and remanded the 
claims for service connection for diabetes and entitlement to 
compensation for additional right ankle disability under the 
provisions of 38 U.S.C.A. § 1151.  In a January 1999 
decision, the RO granted secondary service connection for 
reflex sympathetic dystrophy of the right ankle and foot and 
assigned a 10 percent rating.  The veteran appealed for the 
assignment of a higher rating.  The RO completed the 
development requested in the May 1998 Board remand and 
additional issues have been developed for appeal.  In a March 
2000 decision, the RO denied the veteran's application to 
reopen a claim for service connection for a left shoulder 
disability.  The veteran appealed that decision and a 
statement of the case was issued shortly thereafter but, as 
no correspondence has been received that could be construed 
as a substantive appeal, timely or otherwise, that issue is 
not in appellate status.  38 U.S.C.A. §§ 7104, 7105, 7108; 
Roy v. Brown, 5 Vet. App. 554 (1993).

The veteran also appealed an RO decision that denied 
compensation for right ankle disability due to VA treatment 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).  As 
service connection is in effect for residuals of a fracture 
of the right ankle (rated 30 percent) and was subsequently 
granted for sympathetic dystrophy of the right ankle and foot 
(rated 10 percent), that issue is moot. 

Service connection is currently in effect for organic brain 
syndrome manifested by headaches, emotionally disturbed 
personality, explosive disorder, and complex seizures, rated 
100 percent; bilateral visual field deficit, rated 70 
percent; residuals of a right ankle fracture, rated 30 
percent; a postoperative subdural hematoma, rated 10 percent; 
residuals of a fracture of the left orbit, rated zero 
percent; residuals of a left trigeminal nerve injury, rated 
zero percent; and reflex sympathetic dystrophy of the right 
ankle and foot, rated 10 percent.  The veteran is also in 
receipt of special monthly compensation at the housebound 
rate.  38 U.S.C.A. § 1114(s) (West 1991); 38 C.F.R. 
§ 3.350(i) (2000).   


FINDINGS OF FACT

1.  The veteran's diabetes was aggravated by weight gain due 
to hyperphagia associated with his service-connected organic 
brain syndrome. 

2.  The veteran's service-connected left orbit fracture is 
well healed and is not productive of any functional 
impairment or disfigurement 

3.  The veteran's service-connected injury of the left 
trigeminal nerve is not productive of any complete or 
incomplete paralysis but it is manifested by area of 
anesthesia from the lateral aspect of the eye to the hairline 
and to the anterior ear, which extended, inferiorly, down 
below the angle of the jaw and, medially, to the midline 
below the lip and to the left lateral portion of the nose 
approximately two centimeters below the left eye; it is 
otherwise not productive of any functional impairment.  

4.  The veteran's service-connected postoperative subdural 
hematoma is not productive of any additional functional 
impairment.

5.  The veteran's original claims for service connection for 
residuals of a fracture of the left orbit, an injury of the 
left trigeminal nerve, a postoperative subdural hematoma, 
bilateral visual field deficit, residuals of a right ankle 
fracture, and for reflex sympathetic dystrophy of the right 
ankle and foot were received on September 3, 1996.


CONCLUSIONS OF LAW

1.  Diabetes is proximately due to or the result of a 
service-connected disability. Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.310(a) (2000).  

2.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the left orbit have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7800 (2000). 

3.  The criteria for an initial 10 percent rating for 
residuals of an injury of the left trigeminal nerve have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.124a, Diagnostic 
Code 8205; 4.118, Diagnostic Code 7899-7804 (2000). 

4.  The criteria for an initial evaluation in excess of 10 
percent for a postoperative subdural hematoma have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.12a, Diagnostic Code 
8009 (2000). 

5.  The criteria for an effective date earlier than September 
3, 1996, for the grant of service connection for residuals of 
a fracture of the left orbit, an injury of the left 
trigeminal nerve, a postoperative subdural hematoma, 
bilateral visual field deficit, residuals of a right ankle 
fracture, and reflex sympathetic dystrophy of the right ankle 
and foot have not been met.  38 U.S.C.A. § 5110(a) (West 
1991); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400(a), (b)(2) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the claims for service 
connection for diabetes, the assignment of higher ratings for 
residuals of a fracture of the left orbit, residuals of an 
injury of the left trigeminal nerve, and a postoperative 
subdural hematoma; and an effective date earlier than 
September 3, 1996, for the grant of service connection for 
residuals of a fracture of the left orbit, an injury of the 
left trigeminal nerve, a postoperative subdural hematoma, 
bilateral visual field deficit, residuals of a right ankle 
fracture, and for reflex sympathetic dystrophy of the right 
ankle and foot have been properly developed as various non-VA 
and VA medical evaluation and treatment records have been 
associated with the file.  The Board further finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate these claims, and the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.

I.  Service Connection for Diabetes

In reviewing the record, the Board finds no indication of 
diabetes during service or for many years thereafter.  The 
thrust of the veteran's claim is that his diabetes is 
secondary to his service-connected organic brain syndrome.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In December 1997, a private physician, Dr. N., opined that 
that the veteran gained 150 pounds due to hyperphagia, which, 
in his opinion, was related to organic brain syndrome.  The 
physician further opined, in essence, that the veteran 
developed diabetes as a result of the weight gain.   

In May 1998, the Board remanded this case for the opinion of 
an endocrinologist as to whether obesity precipitated 
diabetes.  In September 1998, the veteran underwent a VA 
examination for that purpose.  The diagnosis was Type II 
diabetes mellitus.  The examiner opined that "Type II 
diabetes mellitus is an acquired condition that probably 
requires a strong genetic predisposition to develop, a change 
in the local hemostatic environment, such as development of 
obesity, with its attendant insulin resistance, which may be 
enough to begin the problem of glucose intolerance."  (Sic).  
The examiner added that the veteran's obesity, therefore, was 
"not the cause of his diabetes, but would be thought to be 
more likely than not, a contributing factor in the 
development of his diabetes."  

In addition, a July 1999 opinion from another private 
physician, Dr. H., reflects a conclusion that it is possible 
that the veteran's obesity precipitated his development of 
diabetes.

It is the Board's judgment that the medical evidence supports 
the conclusion that the veteran's diabetes was aggravated by 
weight gain due to his service-connected organic brain 
syndrome.  While one of the medical opinions summarized above 
was too speculative, there are now both private and VA 
medical opinions that support the contended causal 
relationship.  Under these circumstances, secondary service 
connection for diabetes is warranted.  38 C.F.R. § 3.310(a); 
Allen, supra.   

II.  Increased Evaluations

The Board observes that the veteran's appeal of the 
evaluations assigned arise from an initial rating decision, 
which established entitlement to compensation for the 
disabilities at issue and which assigned those disabilities 
an initial evaluation.  Therefore, it is not the present 
level of disability which is of primary importance.  Instead, 
the entire period in question must be considered to ensure 
that consideration is given to the possibility of staged 
ratings, that is, separate ratings must be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

A.  Fracture of the Left Orbit and Injury of the Trigeminal 
Nerve

In March 1988, the veteran was treated for a left orbital 
fracture.  In May 1998, the Board granted service connection 
for residuals of a left orbital injury.  The RO has since 
evaluated the veteran's injury as two separate disabilities:  
(1) residuals of a fracture of the left orbit, evaluated 
under diagnostic code 7800 by analogy to disfiguring facial 
scars and (2) an injury of the left trigeminal nerve, 
evaluated under 8205, pertaining to paralysis of the fifth 
(trigeminal) cranial nerve.  Both disabilities are evaluated 
as noncompensable.  

Disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if slightly disfiguring and a 10 
percent evaluation if moderately disfiguring.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

Incomplete paralysis of the fifth (trigeminal) cranial nerve 
warrants a 10 percent evaluation if moderate and a 20 percent 
evaluation if severe.  38 C.F.R. § 4.124a, Diagnostic Code 
8205.  

Upon a VA examination in November 1998, the veteran 
complained of anesthesia involving the left side of the face 
and occasional sharp pain, which he described as quite rare.  
Examination revealed normal eye and facial movements.  There 
was an area of anesthesia from the lateral aspect of the eye 
to the hairline and to the anterior ear, which extended, 
inferiorly, down below the angle of the jaw and, medially, to 
the midline below the lip and to the left lateral portion of 
the nose approximately two centimeters below the left eye.  
Motor Function of the fifth cranial nerve, however, was 
normal.  

Treatment records associated with the claims file also do not 
reveal any abnormality in the appearance of the face, and the 
November 1998 examination similarly failed to reveal any 
disfigurement.  The Board has considered a photograph of the 
left side of the veteran's face apparently associated with 
the November 1998 examination.  That photograph does not 
reveal any disfigurement.  The Board concludes based upon 
this evidence that a fracture of the left orbit does not 
result in disfigurement.  Examination has revealed no other 
residuals other than some anesthesia, evaluated separately 
under diagnostic code 8205.  A compensable evaluation for 
residuals of a fracture of the left orbit is not warranted.

Aside from some anesthesia, the relevant medical evidence 
does not show any  paralysis or loss of function due to a 
fracture of the left orbit or injury to the trigeminal nerve.  
There is no more than slight disfigurement or symptomatology 
apparent from either disability.  Under these circumstances, 
the assignment of compensable ratings under codes 7800 and 
8205 are not warranted. 

This does not end the Board's inquiry as the medical evidence 
does show an area of facial anesthesia.  Governing regulation 
provides that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20. 

A 10 percent evaluation is warranted for superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

It is the Board's judgment that the injury to the trigeminal 
nerve, while not resulting in any facial paralysis, does 
result in an area of anesthesia which is analogous to a 
tender scar.  Accordingly, a 10 percent rating is warranted 
for residuals of an injury to the left trigeminal nerve.  
38 C.F.R. §§ 4.20, 4.118, Code 7899-7804.  

B.  Subdural Hematoma

In June 1995, the veteran was treated for a subdural 
hematoma.  In May 1998, the Board granted service connection 
for that disorder and evaluated it as 10 percent disabling 
under diagnostic code 8009, pertaining to hemorrhage of brain 
vessels.  Residuals of a hemorrhage are evaluated based upon 
residuals, and after six months from the hemorrhage, warrant 
a minimum 10 percent evaluation.  38 C.F.R. § 4.12a, 
Diagnostic Code 8009.  

A VA brain and spinal cord examination in July 1998 included 
normal motor and sensory clinical evaluations.  There was no 
impairment of the peripheral or autonomic nervous system, and 
the range of motion of the neck and lumbosacral spine was 
normal.  Evidence associated with the claims file does not 
reveal ongoing residuals of a prior subdural hematoma.  
Although the veteran complained in July 1998 of seizures and 
headaches, the latter of which was being treated with 
Percodan (two to four tablets daily), service connection has 
been separately established for the veteran's headaches and 
seizures, which are rated as part of his organic brain 
syndrome (evaluated as 100 percent disabling).  These 
symptoms and service connection for the underlying disorder 
were present prior to the veteran's treatment for subdural 
hematoma.  The veteran also suffers from bilateral visual 
field deficit.  However, that disability has been evaluated 
separately (rated 70 percent), and the evaluation for that 
latter disorder is not the subject of this appeal.  The Board 
concludes that the veteran does not suffer from uncompensated 
residuals of a subdural hematoma.  Therefore, a compensable 
evaluation is not warranted.  

IV.  Earlier Effective Date

The date of an award based upon an original claim or a claim 
to reopen a final adjudication can be no earlier than the 
date or receipt of the application for the award in question.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), (b)(2) (2000).  
Although an exception allowing the effective date to extend 
back to the date of the veteran's separation from service 
exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, 38 U.S.C.A. § 5110(b)(1), that exception is 
inapplicable to this case as the original claims for service 
connection which are at issue were filed many years after his 
separation from service in 1963.

Service connection was granted in October 1998 for residuals 
of a fracture of the left orbit, residuals of an injury of 
the left trigeminal nerve, a postoperative subdural hematoma, 
bilateral visual field deficit, residuals of a right ankle 
fracture, and reflex sympathetic dystrophy of the right ankle 
and foot, and the effective date for the grant of service 
connection for these disabilities is September 3, 1996.  On 
that date the veteran filed a claim for additional 
disabilities he contended were caused by his service-
connected organic brain syndrome; that claim gave rise to the 
grants of service connection, the effective dates of which 
the veteran now disputes.  

The veteran seeks an effective date earlier than September 3, 
1996, alleging that he filed earlier claims.  A review of the 
claims file, however, does not show that claims for service 
connection for the disabilities in question were received 
prior to September 3, 1996.  The file discloses no earlier 
formal or informal claim for these particular benefits.  See 
38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  There is an outpatient clinic 
note referring to a right ankle fracture dated in November 
1994 but, as a claim specifying the benefit sought was not 
received until September 3, 1996, that record cannot be 
accepted as an informal claim for service connection.  
38 C.F.R. § 3.157(b)(1).  Therefore, the date of receipt of 
the claims in this case, and the proper effective date for 
the award of benefits in question, is September 3, 1996.


ORDER

Secondary service connection for diabetes is granted.  

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left orbit is denied.

Entitlement to the assignment of an initial 10 percent rating 
for residuals of an injury of the left trigeminal nerve is 
granted, subject to the rules and regulations governing the 
payment of VA compensation benefits. 

Entitlement to an initial evaluation in excess of 10 percent 
for subdural hematoma is denied.

Entitlement to an effective date earlier than September 3, 
1996, for the grant of service connection for residuals of a 
fracture of the left orbit, residuals of an injury of the 
left trigeminal nerve, a postoperative subdural hematoma, 
bilateral visual field deficit, residuals of a right ankle 
fracture, and reflex sympathetic dystrophy of the right ankle 
and foot is denied.


REMAND

The veteran was provided with a supplemental statement of the 
case in March 1999, which addressed his claims for an 
increased rating for residuals of a right ankle fracture and 
for a higher rate of special monthly compensation based on 
the need for aid and attendance.  Additional evidence 
pertinent to those issues has since been associated with the 
claims file, but the RO has not issued a supplemental 
statement of the case addressing this evidence.  The Board 
further notes that, in December 1999, the veteran was 
provided with a statement of the case addressing his claims 
of service connection for right knee and right shoulder 
disorders.  Additional evidence pertinent to those issues has 
since been associated with the claims file, and the veteran 
has not since received a supplemental statement of the case 
addressing that evidence.  As the veteran has not waived the 
right to have the evidence in question reviewed by the RO, 
the claims for service connection for residuals of a right 
ankle fracture, and right knee and right shoulder disorders, 
and a higher rate of special monthly compensation based on 
the need for aid and attendance must be remanded.  See 
38 C.F.R. § 20.1304.  
The veteran seeks service connection for various disorders, 
including a right knee disorder, a right shoulder disorder, a 
low back disorder, and residuals of a left wrist fracture.  A 
March 1988 entry includes an impression of lumbar strain.  A 
February 1990 entry references an automobile accident and 
complaints of back pain.  An October 1998 entry references 
bilateral degenerative changes and mild right lateral 
stenosis.  In November 1996, the veteran apparently was 
treated with complaints of having twisted his right knee.  
The impressions included a partial tear, joint effusion, and 
prepatellar edema, as well a degeneration of the lateral 
medial meniscus.  A May 1997 entry indicates that a right 
knee arthroscope revealed right knee arthritis; the veteran 
underwent debridement of the knee that month.  A January 1999 
magnetic resonance imaging (MRI) report documents 
osteoarthritic changes of medial femorotibial, as well as a 
tear of the posterior horn.  In March 1999, the veteran 
indicated that he twisted his knee in December when stepping 
down from a ladder and twisting his ankle.  Impressions 
included a torn right medial meniscus, degenerative changes 
of the right knee, and impingement syndrome of the right 
shoulder.  An April 1999 entry references severe right knee 
problems and shoulder problems.  

A March 1999 memorandum reflects an opinion that a causal 
relationship exists between right knee pain and regional pain 
syndrome.  According to a June 1999 entry a causal 
relationship exists between the veteran's service-connected 
right foot disorder and problems associated with his right 
knee and back.   

The veteran underwent a VA orthopedic examination in November 
1998.  
Although history of a prior injury of the right knee in 1989 
after falling from a tree was obtained at that time, the 
examination appears to have focused on the left wrist.  In 
view of the foregoing, an examination to determine the nature 
and etiology of any right knee or back disorder that may be 
present is warranted.  

Furthermore, although the examiner in November 1998 diagnosed 
status post fracture of the left wrist, x-rays were negative, 
and the examination report does not reveal that the claims 
file was reviewed.  The examiner, who indicated that the 
veteran's examination was reasonably normal, indicated that 
there was some lack of cooperation on range of motion due to 
discomfort.  The examination leaves unclear whether the 
veteran actually suffers from a current disorder, and, if so, 
the nature and etiology of that disorder.  Also, given the 
veteran's contentions regarding his right shoulder 
disability, the requested examination should address the 
contended causal relationship of that disability. 

Additional examination of the right ankle and foot is 
warranted in order to determine the extent to which the 
veteran suffers from additional disability due to factors 
such as pain and fatigability.   

A higher rate of monthly compensation is available where the 
veteran, as the result of a service connected disability, is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350.  The elements considered in making a determination 
with respect to whether the veteran is in need of aid and 
attendance include the ability to dress and undress oneself, 
and to maintain ordinary cleanliness, to feed oneself, to 
attend to the wants of nature, and whether the veteran has a 
physical or mental incapacity which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  The 
term "bedridden" is defined as a condition which through 
its essential character, actually requires that the veteran 
remain in bed.  38 C.F.R. § 3.352(a).  The veteran has not 
been afforded a VA examination for the purpose of determining 
whether he requires the daily assistance of another person 
within the meaning of the cited legal authority.  An 
examination for that purpose is warranted.  

Entitlement to an earlier effective date for special monthly 
compensation at the housebound rate is deferred pending the 
development requested in this REMAND.  

Therefore, this case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any right knee, 
back, right shoulder, or left wrist 
disorder that may be present.  With 
respect to each disorder identified, the 
examiner should indicate whether it is at 
least as likely as not that (a) any right 
knee, back, right shoulder, or left wrist 
disorder that is identified was caused or 
aggravated by trauma precipitated by a 
seizure; (b) whether any right knee, 
back, right shoulder, or left wrist 
disorder that is identified was caused or 
aggravated by sympathetic dystrophy of 
the right ankle and foot; and (c) whether 
any right knee, back, right shoulder, or 
left wrist disorder that is identified 
was otherwise caused or aggravated by a 
service-connected disability.  The 
examiner should indicate, among other 
things, whether the veteran previously 
suffered from a fracture of the left 
wrist and whether, if so, the veteran 
suffers from current residuals of that 
injury; the examiner should also indicate 
whether the veteran otherwise suffers 
from a residuals of a left wrist injury.  
The claims file must be made available to 
the examiner for review.  

2.  The veteran should be afforded an 
examination for the purpose of 
ascertaining the severity of residuals of 
a fracture of the right ankle and for 
reflex sympathetic dystrophy of the right 
ankle and foot.  The examiner should 
report in detail all symptoms associated 
with the veteran's disabilities and 
should clearly distinguish between 
symptomatology attributable to each 
disorder.  If there is any loss of 
function associated with the veteran's 
disabilities the examiner should report 
the nature and extent of that loss of 
function.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report should address whether 
any pain (including painful motion or 
pain with use), flare-ups of pain, 
weakened movement, excess fatigability, 
or incoordination results in functional 
loss.  The examiner should state whether 
any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  To the 
extent that it is possible, any 
functional loss that is present should be 
expressed as degrees of limitation of 
motion or ankylosis of the affected 
joint.  The claims file must be made 
available to the examiner for review.    

3.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  After the RO has adjudicated the 
pending service connection claims, the 
veteran should be afforded an examination 
to determine whether he is in need of aid 
and attendance due to his service-
connected disabilities.  The examiner 
should indicate whether the veteran is 
precluded by his service-connected 
disabilities from dressing and undressing 
himself, from maintaining ordinary 
cleanliness, from feeding himself, and 
from attending to the wants of nature; 
and whether the veteran has a physical or 
mental incapacity, resulting from his 
service-connected disabilities, which 
requires care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his daily 
environment. The claims file must be made 
available to the examiner for review. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If any of the benefits sought are not granted, the 
appellant should be furnished a supplemental statement of the 
case, which addresses all relevant evidence received since 
March 1999 (38 C.F.R. § 20.1304) and any other evidence 
received pursuant to this remand, and be afforded the 
appropriate time period to respond before the record is 
returned to the Board for further review.  

The purposes of this REMAND are to obtain additional 
development and to comply with due process of law.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 



